Exhibit 10.2

PLANAR AMBERGLEN 1195 BUILDING

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (this “Amendment”) is made as of October __, 2010
by and between Amberglen Properties Limited Partnership, an Oregon limited
partnership (“Landlord”), and Planar Systems, Inc., an Oregon corporation
(“Tenant”).

RECITALS

A. Landlord’s predecessor in interest, Amberjack, LTD, and Tenant are parties to
that certain lease date August 23, 2001 as amended by Amendment No. 1 to Lease
dated June 27, 2002 (the “1195 Building Lease”) for the office building located
at 1195 NW Compton Drive, Hillsboro, Oregon 97006 (the “1195 Building
Premises”). The 1195 Building Premises was formerly known as 20050 NW Gibbs
Drive.

B. Landlord and Tenant desire to amend the 1195 Building Lease as provided
herein.

AGREEMENT

In consideration of the mutual covenants and conditions contained herein and for
other good and valuable consideration, Landlord and Tenant agree as follows:

1. Amendment of Lease.

A. Term. The term of the 1195 Building Lease is extended such that the
expiration date of the 1195 Building Lease shall be October 31, 2016.

B. Monthly Base Rent. From November 1, 2010 through October 31, 2016, Tenant
shall pay Monthly Base Rent under the 1195 Building Lease as provided below:

 

Months

   Monthly Installments  

11/01/10 – 10/31/11

   $ 66,221.83   

11/01/11 – 10/31/12

   $ 67,877.38   

11/01/12 – 10/31/13

   $ 69,574.31   

11/01/13 – 10/31/14

   $ 71,313.67   

11/01/14 – 10/31/15

   $ 73,096.51   

11/01/15 – 10/31/16

   $ 74,923.92
 

C. Operating Expenses for 1195 Building Lease.

(1) Landlord shall use commercially reasonable efforts to reduce Operating
Expenses and Taxes; provided, however, in no event Landlord shall be required to
take any actions to reduce such expenses if either: (i) Landlord reasonably
believes that such actions to reduce such expenses could result in a
diminishment in the level of services provided, or (ii) Landlord reasonably
believes that the likelihood of a material reduction in such expenses is low;
provided, however, if requested in writing by Tenant, Landlord shall provide
Tenant with an explanation as to why Landlord reasonably believes that the
likelihood of a material reduction in such expenses is low.

 

1



--------------------------------------------------------------------------------

(2) If after calendar year 2010 Landlord introduces a new category of Operating
Expense that is within Landlord’s reasonable control (this provisions of this
sentence shall not apply to an Operating Expense that is not within Landlord’s
reasonable control) and Tenant does not approve such new category of Operating
Expense (which approval shall not be unreasonably withheld, conditioned or
delayed), Landlord shall not include such items in Operating Expenses.

(3) For any Operating Expenses that is pro rated in any manner, all such pro
rations shall be commercially reasonable, based on a consistent methodology from
and after January 1, 2011 and uniformly applied to all tenants of the Project.
With respect to the insurance premium component of Operating Expenses, Landlord
shall not add new types of insurance coverages other than those existing
coverages Landlord maintains with respect to the 1195 Building Premises (such
coverages are described on the attached Schedule C) unless either: (i) such new
type of insurance coverage is required by Landlord’s lender, or (ii) such new
type of insurance coverage is commonly maintained by owners of property in the
Hillsboro, Oregon area similar to the Amberglen project. In any event,
consistent with clause (2) above, Landlord shall use commercially reasonably
efforts to reduce the cost of such new type of insurance coverage. It is
intended that if any portion of the insurance premium component of Operating
Expenses for the 1195 Building Premises is not separately delineated on
Landlord’s policy of insurance and therefore is prorated, that such portion of
the insurance component of Operating Expenses for the 1195 Building Premises
shall not be a greater percentage of the total premium than the insured asset
value of the 1195 Building Premises represents as a percentage of the total
insured asset values under Landlord’s policy, as such values are determined by
Landlord in its reasonable business judgment. In addition, if the 1195 Building
Premises is insured under a blanket insurance policy that includes properties
that have insurance coverage that is not applicable to the 1195 Building
Premises, in no event shall insurance component of Operating Expenses include
premiums for any such coverage that is not applicable to the 1195 Building
Premises.

(4) Landlord shall provide Tenant with an annual review of the condition of all
HVAC equipment serving the 1195 Building Premises and shall provide Tenant with
a rolling two (2) year capital improvement plan pertaining to any contemplated
repairs and replacements, it being the goal of such capital improvement plan to,
among other things: (i) provide a schedule for the repair or replacement of any
capital items in a timely manner so as to provide for ongoing performance of any
equipment that is approaching the end of its useful life, and (ii) provide
Tenant with advance notice of the need for capital repairs and replacements.
Except for emergency capital repairs or replacements, Landlord shall not
undertake any capital repairs or replacements that cost over $20,000.00 that are
not described on such capital improvement plan without the prior written consent
of Tenant, which consent shall not be unreasonably withheld, conditioned or
delayed.

(5) In connection with Tenant’s audit rights under the 1195 Building Lease,
Landlord shall provide Tenant with copies of actual invoices (and, to the extent
applicable, services contracts) for an Operating Expense where the amount of the
invoice is more than $500.00 within twenty (20) days after written request
therefor or such longer period as may be reasonably necessary to obtain such
invoices (and, if applicable, service contracts), and if such contract is a
verbal contract, a commercially reasonable description of the service or
expenses item. Requests for copies of actual invoices (and, if applicable,
services contracts) shall be sent to Landlord and Landlord’s property manager
(if Tenant has been given the notice address for Landlord’s property manager).

 

2



--------------------------------------------------------------------------------

(6) Tenant shall have the right, at Tenant’s cost and expense, to appeal the
property taxes for the 1195 Building Premises, and Landlord shall, at no cost or
expense to Landlord, cooperate with any such appeal by Tenant. If Landlord
intends to appeal the property taxes for the 1195 Building Premises, Landlord
shall provide Tenant with notice of Landlord’s plans and Tenant shall have the
right to participate with Landlord in such property tax appeal proceedings.

D. No Tenant Improvements. In connection with the extension of the 1195 Building
Lease, Tenant accepts the 1195 Building Premises in its “as is” condition and
Landlord shall have no obligation to make any improvements to the 1195 Building
Premises.

E. Option Rights. All option rights, if any, contained in the 1195 Building
Lease, including, without limitation, options to extend or renew the term of the
1195 Building Lease, are hereby deleted and are of no force and effect.

F. Real Estate Brokers. CresaPartners represents the Tenant (“Tenant’s Broker”)
whose commission shall be paid by Landlord pursuant to a separate written
agreement. Each party represents and warrants to the other that other than
Tenant’s Broker, there is no real estate broker or agent who is or may be
entitled to any commission or finder’s fee in connection with the representation
of such party in this Amendment and each party shall indemnify and hold the
other harmless from and against any and all claims, demands, losses,
liabilities, lawsuits, judgments, costs and expenses (including without
limitation, attorneys’ fees and costs) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of such party’s
discussions, negotiations and/or dealings with any real estate broker or agent
other than Tenant’s Broker.

2. Representations.

A. Due Authorization. Each party represents and warrants to the other that it
has full power and authority to enter into this Amendment without the consent of
any other person or entity;

B. No Assignment. Tenant represents and warrants to Landlord that Tenant has not
assigned the 1195 Building Lease, or sublet the 1195 Building Premises;

C. No Default. Each party represents and warrants to the other that such party
is not in default under the 1195 Building Lease; and

D. Binding Effect. Each party represents and warrants to the other that the 1195
Building Lease is binding on such party and is in full force and effect, and
that such party does not have any defenses to the enforcement of the 1195
Building Lease.

3. General Provisions

A. Attorneys’ Fees. If a suit or an action is instituted in connection with any
dispute arising out of this Amendment or the 1195 Building Lease or to enforce
any rights hereunder or thereunder, the prevailing party shall be entitled to
recover such amount as the court may adjudge reasonable as attorneys’ and
paralegals’ fees incurred in connection with the preparation for and the
participation in any legal proceedings (including, without limitation, any
arbitration proceedings or court proceedings, whether at trial or on any appeal
or review), in addition to all other costs or damages allowed.

B. Execution in Counterparts. This Amendment may be executed in counterparts and
when each party has signed and delivered at least one such executed counterpart
to the other party at the party’s address set forth above, then each such
counterpart shall be deemed an original, and, when taken together with the other
signed counterpart, shall constitute one agreement which shall be binding upon
and effective as to all signatory parties.

 

3



--------------------------------------------------------------------------------

C. Binding Effect. The provisions of this Amendment shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
and no amendment to this Amendment shall be binding upon the parties unless in
the form of a written document executed by each party hereto. The 1195 Building
Lease shall remain in full force and effect, as amended by this Amendment.

D. Integration. This Amendment contains the entire agreement and understanding
of the parties with respect to the matters described herein, and supersedes all
prior and contemporaneous agreements between them with respect to such matters.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.

 

Landlord:

     AMBERGLEN PROPERTIES LIMITED
PARTNERSHIP, an Oregon limited partnership      By:    Gibralt Amberglen, LLC, a
Delaware limited
liability company, its general partner         By:    Gibralt US, Inc., a Nevada
corporation, its
managing member            By:   

 

           Title:   

 

Tenant:

     PLANAR SYSTEMS, INC., an Oregon corporation      By:   

 

     Title:   

 

 

 

5



--------------------------------------------------------------------------------

Schedule C

Schedule C 2010/2011 HWGLB

A/C PROPERTY ONLY

“All Risk” Property Coverage

Covered Name:

1. Buildings including all fixture, fillings, machinery, equipment, materials,
adjoining areas and all other real and personal property which is the properly
of the insured or/or which they are responsible.

2. Rental and Business income

3. Boiler and Machinery

Covered:

“All-Risk” of Direct physical Loss or damage including Terrorism (certified and
non-certified) flood and earthquake (excluding California) and as further
specified under policy wording.

Basis of settlement: Agreed Amount/Replacement Cost Basis Coinsurance: None

Underwriter Limits Policy# 427-1548

1. Lexington insurance company (Best’s Rating A XV)

Limits

$250MM on Real and Personal Property, and Rental or Business Income.

Sub-Limits:

$160MM Flood, except $100MM for 100 Year Flood Zone

$150MM Earthquake (Excluding California)

$100MM Boiler and Machinery

$75MM Windstorm for al Tier 1 Locations in North Carolina and South Carolina

$50MM Windstorm for al Tier 1 Locations (Except N.C. & S.C.) and Florida

Deductibles: Earthquake - $25,000 Flood -$50,000 except $500,000 in Zones A & V;
Loss of Objects; Property Damage: $10,000 Water Damage: (Vacant Properties)
$25,000

Business income Projections: 24 hour waiting period

Hall: $100,000 each location on habilational properties in the State of Texas
Only

Windstorm: 6% of the total Property and Rental values, for all of Floride,
subject to a $250,000 minimum

6% for Tier 1 Counties in NC, SC, GA, MS, LA, AL, VA and TX subject to a
$100,000 minimum

All other Perils: $10,000

Underwriters

Best’s Rating

Limits

Policy#

2. Lloyd’s London and companies

(A XV)

$150MM excess of $250MM

G10-0004/G10-0004B

3. A) Travelers Excess and Surplus Line Company

(A+ XV)

$225MM P/O $300MM excess of $400MM

KTQ-XSP297T682-8-10

B) Liberty Mutual Fire Ins.

(A XV)

$50MM P/O $300MM excess of $400MM

MQ2-L9L-431075-019

C) Continental Casualty Co.

(A XV)

$25MM P/O $300MM excess of $400MM

RMP2071083725

4. A) Travelers Excess and Surplus Line Company

(A+ XV)

$50MM P/O $100MM excess of $700MM

KTQ-XSP1726841-4-10

B) Continental Casualty Co.

(A XV)

$50MM P/O $100MM excess of $700MM

RMP2098235374

6

LOGO [g147481g69k05.jpg]